DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed June 28, 2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4, 6, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheid et al., U.S. Patent Application Publication No. 2012/0330499 (referred to hereafter as Scheid).
	As to claim 1, Scheid teaches a system comprising: 
one or more acoustic sensors outputting signals in response to acoustic waves transmitted to the one or more acoustic sensors from a plurality of distinct device subsystems of a device; when the distinct device subsystems are acoustically coupled to the acoustic sensors (see para. 10-12); and 
wherein the signals comprise information used to monitor a health status of each of the distinct device subsystems (see para. 24-26); and 
the engine comprising a gas turbine engine for propelling an aircraft or an auxiliary power unit for an aircraft (see para. 24-26).
As to claim 2, Scheid teach the system of claim 1. Scheid further teaches further comprising an output connected to the acoustic sensors, wherein the output outputs the health status of each of the distinct engine subsystems determined using the signals (see para. 24-26). 
As to claim 3, Scheid teach the system of claim 2. Scheid further teaches the output comprises an indicator connected to an electronic circuit (see para. fig. 1 and para. 10 and 12).
	As to claim 4, Scheid teach the system of claim 2. Scheid further teaches a computer connected to the acoustic sensors, wherein the computer monitors the health status (see para. 10 and 12, fig. 1).
	As to claim 6, Scheid teach the system of claim 4. Scheid further teaches the computer monitors at least one characteristic of the acoustic waves selected from one or more frequencies of the acoustic waves and one or more amplitudes of the acoustic waves, and changes in the at least one characteristic are used to determine the health status (see para. 15 and 25).
As to claim 13, Scheid teach the system of claim 1. Scheid further teaches the engine comprises turbomachinery on an aircraft (see fig. 1 and para. 24-26).
As to claim 14, Scheid teach the system of claim 13. Scheid further teaches the acoustic sensors are positioned to detect waves propagating through free spaces between the engine and the sensors (see fig. 1 and para. 24-26).
As to claim 16, Scheid teach the system of claim 1. Scheid further teaches the one or more acoustic sensors are distributed on or around the engine so as to receive the acoustic waves from the distinct engine subsystems in different zones of the engine (see para. 24-26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scheid in view of Benson et al., U.S. Patent Application Publication No. 2004/0123652 (referred to hereafter as Benson).
	As to claim 5, Scheid teach the system of claim 4. Scheid teaches computer monitors the health status using signals from the engine (see para. 24-26). Scheid does not explicitly teach that engine includes a combustor, fan blades, compressor blades and turbine blades and the data including one parameter selected from a temperature of the engine, a speed of the fan blades, a speed of the compressor blades, or a speed of the turbine blades, and a fuel flow to the engine. However, Benson further teaches the engine includes a combustor; fan blades, compressor blades, and turbine blades (see fig. 1), and the computer monitors the health status using the signals in combination with data received from the engine, the data including at least one parameter selected from a temperature of the engine, a speed of the fan blades, a speed of the compressor blades, or a speed of the turbine blades, and a fuel flow to the engine (see para. 29-30, 32 and 8).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to monitor an engine in Scheid as taught by Benson. Motivation to do so comes from the knowledge well known in the art that doing so would identify issues with the engine and then decrease the magnitude of the mechanical stress on an engine.
As to claim 7, Scheid teaches the system of claim 6. Scheid does not teach the computer performs a Fourier analysis of the signals so as to determine the one or more frequencies. However, Benson further teaches the computer performs a Fourier analysis of the signals so as to determine the one or more frequencies (see para. 30).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to perform a Fourier analysis of the signals so as to determine the one or more frequencies in Scheid as taught by Benson. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to more accurately determine the frequency and amplitudes of the collected signals.
3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scheid in view of Hickling, U.S. Patent Application Publication No. 2006/0098534.
As to claim 8, Scheid teaches the system of claim 4. Scheid further teaches the device or the device subsystem comprises a component and monitors the health status of at least one of the components. Scheid do not teach determining a source of the acoustic waves using triangulation. However, Heckling teaches determining a source of the acoustic waves using triangulation (see para. 9 and 56-58). 
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application determine a source of the acoustic waves using triangulation in Scheid as taught by Heckling. Motivation to do so comes from the teachings of Heckling that doing so would allow the system to provide precise data for locating and quantifying sound sources.
5.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Scheid in view of Brown et al., U.S. Patent Application Publication No. 2005/0011278 (referred to hereafter as Brown).
As to claim 9, Scheid teach the system of claim 4. Scheid does not teach the computer analyzes the signals using a computer implemented machine learning model, wherein the computer implemented machine learning model determines the health status of the engine. However, Brown teaches a computer analyzes the signals using a computer implemented machine learning model, wherein the computer implemented machine learning model determines the health status of the engine (see para. 39-40).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to implement a machine learning model in Scheid as taught by Brown. Motivation to do so comes from the knowledge well known in the art that using a machine learning algorithm would allow the system to adapt to changes in acoustic signals and would therefore make the determining process faster and more efficient.
As to claim 10, Scheid in view of Brown teach the system of claim 9. Brown further teaches the computer implemented machine learning model comprises a decision tree, a neural network, or a gaussian mixture model (see para. 39-40).
As to claim 11, Scheid in view of Brown teach the system of claim 9. Brown further teaches the computer implemented machine learning model is trained with the signals obtained during different operating conditions of the engine and different environmental conditions of the device, so that the computer implemented machine learning model determines the health status for the different operating conditions (see para. 33 and 39-40).
	As to claim 12, Scheid in view of Brown teach the system of claim 11. Brown further teaches the different operating conditions include different engine speeds and different temperatures of the device (see para. 33 and 36). 
5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scheid in view of Wago et al., U.S. Patent Application Publication No. 20080006088 (referred to hereafter as Wago).
As to claim 15, Scheid teach the system of claim 1. Scheid further teaches the distinct engine subsystems include at least one component selected from a starter motor clutch, a latch on a door of an engine housing; an air cooler for cooling engine bleed air; a duct conveying engine bleed air; a compressor, an ignition exciter, and a gearbox wherein the acoustic waves are used to detect at least faulty ignition  (see para. 11). Scheid does not explicitly teach the acoustic waves are used to detect at least one of hydraulic pump degradation. However, Wago teaches acoustic sensors configured to determine pump degradation (see para. 10-11, 21 and 23). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to use the acoustic sensors to detect a degradation of the pump in Scheid as taught by Wago. Motivation to do so comes from the teachings of Wago that doing so would improve the ability of the system to detect underlying conditions of pumps that may go undetected for a long period of time.
6.	Claims 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., U.S. Patent Application Publication No. 2005/0011278 (referred to hereafter as Brown) in view of Benson et al., U.S. Patent Application Publication No. 2004/0123652 (referred to hereafter as Benson)
As to claim 17, Brown teaches a system, comprising: 
one or more acoustic sensors outputting signals in response to acoustic waves transmitted to the one or more acoustic sensors from a plurality of distinct device subsystems of a device; when the distinct device subsystems are acoustically coupled to the acoustic sensors (see para. 20, 22-24 and 26-27); and 
a computer connected to the acoustic sensors, wherein: the computer analyzes the signals using a computer-implemented machine learning model, and the computer-implemented machine learning model determines the health status of the distinct device subsystems (see para. 20, 24, 26-27 and 39-40).
	Brown does not explicitly teach that the device is an engine. However, Benson teaches a monitoring a noise signals of turbine/engine to determine the heath status (see para. 5, 8 and 32-33). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to monitor an engine in Brown as taught by Benson. Motivation to do so comes from the teachings of Brown that doing so would identify issues with the engine and then decrease the magnitude of the mechanical stress on an engine.
As to claim 18, Brown teaches a method, comprising: 
monitoring health of an engine or engine subsystem, including: receiving signals in response to acoustic waves transmitted from a device; (see para. 20, 22-24 and 26-27); and 
providing a computer-implemented machine learning model; analyzing the signals using the computer-implemented machine learning model so as to determine a health status of the device (see para. 20, 24, 26-27 and 39-40).
	Brown does not explicitly teach that the device is an engine. However, Benson teaches a monitoring a noise signals of turbine/engine to determine the heath status (see para. 5, 8 and 32-33). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to monitor an engine in Brown as taught by Benson. Motivation to do so comes from the teachings of Brown that doing so would identify issues with the engine and then decrease the magnitude of the mechanical stress on an engine.
As to claim 19, Brown in view of Benson teach the system of claim 18. Brown further teaches:
training the computer-implemented machine learning model using the signals comprising training signals, including: obtaining the training signals during different operating conditions of the device or the device subsystem; 
obtaining at least one property of the training signals as a function of the different operating conditions, the at least one property selected from one or more frequencies of the acoustic waves and one or more amplitudes of the acoustic waves: the one or more frequencies including one or more first frequencies and one or more second frequencies, and the one or more amplitudes including one or more first amplitudes and one or more second amplitudes (see para. 43-53); 
determining a plurality of health statuses of the device or the device subsystem as a function of the different operating conditions, the health statuses including: a first health status associated with the device comprising a healthy device or the device subsystem comprising a healthy device subsystem, and a second health status associated with the device comprising an unhealthy device or the device subsystem comprising an unhealthy device subsystem (see para. 43-53), 
associating the one or more first frequencies, the one or more first amplitudes, or the one or more first frequencies and the one or more first amplitudes, with the first health status; and associating the one or more second frequencies, the one or more second amplitudes, or the one or more second frequencies and the one or more second amplitudes, with the second health status; so as to obtain the computer-implemented machine learning model comprising a trained computer-implemented machine learning model; and analyzing the signals comprising non-training signals different from the training signals using the trained computer-implemented machine learning model, so as to determine the health status of the device or the device subsystem transmitting the non-training signals (see para. 43-53). Benson further teaches the device is an engine.
As to claim 20, Brown in view of Benson teach the system of claim 19. Brown further teaches the analyzing comprises comparing the training signals and the non-training signals, wherein the health status is healthy if the one or more frequencies and/or the one or more amplitudes of the training signals are in a range encompassing the first frequencies and/or the first amplitudes (see para. 43-53). Benson further teaches the device is an engine.
As to claim 22, Brown in view of Benson teach the system of claim 18. Benson further teaches the acoustic waves are transmitted from at least one component of the engine or the engine subsystem selected from a starter motor clutch, an aeroseal, a duct for transporting engine bleed air; an air cooler; a latch on a door of an engine housing; an engine compressor, an ignition exciter, and a gearbox (see para. 24-25).
7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., U.S. Patent Application Publication No. 2005/0011278 (referred to hereafter as Brown) in view of Benson et al., U.S. Patent Application Publication No. 2004/0123652 (referred to hereafter as Benson), further in view of Hickling, U.S. Patent Application Publication No. 2006/0098534.
As to claim 21, Brown teaches the system of claim 18. Benson further teaches the device or the device subsystem comprises a component, the method further comprising: performing a Fourier analysis of the signals so as to determine the one or more frequencies; wherein the computer-implemented machine learning model monitors the health status of the component located at the source (see para. 33 and 36). Brown do not teach determining a source of the acoustic waves using triangulation. However, Heckling teaches determining a source of the acoustic waves using triangulation (see para. 9 and 56-58). 
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application determine a source of the acoustic waves using triangulation in Brown as taught by Heckling. Motivation to do so comes from the teachings of Heckling that doing so would allow the system to provide precise data for locating and quantifying sound sources.
8.	Applicant’s arguments with respect to claim 1 have been fully considered but are moot in view of the new grounds of rejection.
	Applicant argues that Brown does not teach a machine learning as in claims 17-18. In response, Brown explicitly teaches a machine learning as stated in para. 39-40.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663